FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          January 23, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-1374
                                                   (D.C. No. 1:18-CR-00192-RM-6)
 HECTOR PERDOMO-CABRERA,                                      (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, KELLY, and McHUGH, Circuit Judges.
                  _________________________________

      Hector Perdomo-Cabrera pleaded guilty to conspiracy to distribute or possess

with the intent to distribute 500 grams or more of a mixture or substance containing

methamphetamine. He was sentenced to serve 108 months in prison. Although his

plea agreement contained a waiver of his appellate rights, he filed a notice of appeal.

The government has moved to enforce the appeal waiver in the plea agreement

pursuant to United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per

curiam).




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. The government asserts that all of the

Hahn conditions have been satisfied because: (1) Mr. Perdomo-Cabrera’s appeal is

within the scope of the appeal waiver; (2) he knowingly and voluntarily waived his

appellate rights; and (3) enforcing the waiver would not result in a miscarriage of

justice. In response to the government’s motion, Mr. Perdomo-Cabrera, through

counsel, concedes his appeal waiver is enforceable under the standard set forth in

Hahn.

        Based on this concession and our independent review of the record, we grant

the government’s motion to enforce the appeal waiver and dismiss the appeal. This

dismissal does not affect Mr. Perdomo-Cabrera’s right to pursue post-conviction

relief on the grounds permitted in his plea agreement.



                                            Entered for the Court
                                            Per Curiam




                                           2